Citation Nr: 0004825	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-19 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder involving anterior cruciate ligament (ACL) 
deficiency and medial meniscus tear, and, if so, whether all 
the evidence both old and new warrants a grant of entitlement 
to service connection.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1986 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which denied entitlement to service 
connection for ACL deficiency and medial meniscus tear, left 
knee.

The Board notes that the veteran was previously denied 
entitlement to service connection for a left knee disorder by 
RO decision dated May 1994.  He was notified of that decision 
by RO letter, also dated May 1994.  He did not appeal that 
decision within 1 year of notification.  Thus, the May 1994 
RO decision is final.  See 38 C.F.R. § 20.302(a)  (1999).  As 
such, the proper issue on appeal is whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a left knee disorder, namely ACL deficiency 
and medial meniscus tear.  The issue was phrased properly by 
the RO in a subsequent rating decision, dated July 1998, in 
which it denied his claim.  The veteran was provided the laws 
and regulations pertaining to new and material evidence in 
the RO's October 1998 Statement of the Case.

It is noteworthy that the October 1998 Statement of the Case 
indicates that the decision on appeal was the July 1998 RO 
rating decision.  However, the Board finds that, in February 
1998, the veteran submitted a timely and adequate Notice of 
Disagreement to the November 1997 rating decision.  
Therefore, the RO rating decision on appeal is that rendered 
in November 1997.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 15, 1999, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.  



FINDINGS OF FACT

1.  A claim seeking entitlement to service connection for a 
left knee disorder was denied by the RO in a May 1994 rating 
decision.  The reason for the RO's denial was that no 
evidence indicated a current left knee disorder.  The veteran 
was notified of that decision and of his appellate rights 
later in May 1994; however, he did not appeal that decision.

2.  The evidence added to the record since the May 1994 RO 
decision bears directly and substantially on the issue of a 
current left knee disorder.

3.  The claims file contains evidence of a current left knee 
disorder, of an inservice left knee injury, and of a 
plausible relationship between the current disorder and 
service.


CONCLUSIONS OF LAW

1.  The May 1994 RO rating decision denying the veteran's 
claim for entitlement to service connection for a left knee 
disorder is final.  38 U.S.C.A. § 7105  (West 1991); 
38 C.F.R. § 20.302(a)  (1999).

2.  Additional evidence received since the May 1994 RO 
decision is both new and material; thus, the claim for 
service connection for left knee disorder, involving ACL 
deficiency and medial meniscus tear, is reopened.  38 
U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a left 
knee disorder, involving ACL deficiency and medial meniscus 
tear, is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

a.  Laws and regulations

As stated above, a claim by the veteran seeking entitlement 
to service connection for a left knee disorder was finally 
denied by the RO in a May 1994 rating decision.  See 
38 C.F.R. § 20.302(a)  (1999).  Therefore, the issue in this 
case is whether new and material evidence has been submitted 
to reopen that claim, and, if so, whether entitlement to 
service connection is warranted.

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (1999).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1353  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.  However, if new and material evidence 
has been presented, the Board must then determine if a claim 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

b.  Evidence

i.  Previously-considered evidence

Service medical records do not include an induction medical 
examination report.  However, outpatient records show that 
the veteran was seen for left knee pain beginning in October 
1991, incurred while playing football on active duty.  It was 
a twisting injury.  Initial assessment was to rule out muscle 
strain.  The veteran was again seen for left knee pain in 
December 1991; assessment was patella ligament strain.  X-
rays in January 1992 indicate that there was suprapatellar 
bursal effusion of the left knee.  The veteran was treated 
for left knee pain on several occasions from January 1992 to 
September 1992.  Physical findings included obvious swelling, 
effusion, pain, antalgic gait, a full range of motion with 
crepitus, and tenderness to palpation.  Impression was that 
he had a twisting injury to the left knee and that tendon 
damage should be ruled out.  The veteran was seen for 
physical therapy from March 1992 to May 1992.  Objective 
findings were of swelling, edema, crepitus, and locking.  
Diagnosis was ACL sprain, left knee.  The veteran was seen 
again on an outpatient basis in September 1992 and, lastly, 
in October 1992.  The October 1992 record indicates that he 
had a "possible ACL tear incomplete."  The plan was to 
perform a magnetic resonance imaging (MRI), but no such study 
is of record.  The veteran was discharged from service, 
effective January 1993.  A January 1993 medical examination 
report indicates no left knee problems.  In an associated 
report of medical history, the veteran denied any "trick" 
or locked knee.

Subsequent to service, the veteran was examined by VA in 
January 1994.  The report of that examination reflects 
subjective complaints of a "tight" feeling in his left 
knee, as well as a feeling of giving way and stiffness.  
Examination of the knees indicated no pathology.  The knees 
were symmetrical.  They had no deformity, effusion, point 
tenderness, crepitation, popping, or instability.  There was 
a full range of motion.  For a diagnosis, the examiner 
recorded:  "Status post injury to left knee, internal 
derangement unknown to me - with continuing symptomatology as 
noted."  The veteran was recommended for orthopedic 
examination.  No such examination report is of record.

ii.  Newly-submitted evidence

Recent VA medical records are dated from March 1997 to 
January 1998.  They show that the veteran was seen on several 
occasions for left knee pain and swelling.  As medical 
history, he reported an inservice knee injury of 6 year 
duration.  The records indicate that an MRI was accomplished 
on or about May 1997, and that that study revealed a medial 
meniscus tear and ACL deficiency.  An August 1997 VA 
operative report shows that the veteran underwent left knee 
arthroscopy.  Postoperative diagnosis confirmed the MRI 
findings, also indicating that there was a lateral meniscus 
tear.

Two statements from fellow service personnel, dated in 
September 1997, reflect that they served with the veteran on 
active duty and witnessed his left knee injury and subsequent 
medical treatment for it.

In his November 1998 Substantive Appeal, the veteran 
indicated that his left knee was treated at the VAMC in 
Alexandria, Louisiana, within 1 year after separation from 
service.

The veteran testified at a Travel Board hearing in November 
1999.  During the hearing, he stated that he injured his left 
knee in service, a twisting injury incurred while playing 
football.  He asserted that the inservice diagnosis of ACL 
strain was inaccurate and that he never underwent an MRI 
during service.  The veteran stated that, during his January 
1993 separation examination, he did not indicate any left 
knee problems to the examiner, because the examiner was the 
same physician who had been treating his left knee during 
service.  He asserted that he was treated at the VA Medical 
Center (VAMC) in Alexandria, Louisiana, right after he got 
out of service.


c.  Analysis

As stated above, the veteran is seeking to reopen his claim 
for entitlement to service connection for a left knee 
disorder, involving medial meniscus tear and ACL deficiency, 
which was finally denied by the RO in May 1994.  The Board 
may reopen and reconsider that claim only if he presents new 
and material evidence.  38 U.S.C.A. § 5108  (West 1991); 38 
C.F.R. § 3.156(a)  (1999); Barnett v. Brown, 83 F.3d 1380  
(Fed. Cir. 1996) (the Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented and, before the claim is reopened, the Board must 
find new and material evidence).

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283 (citations omitted).  Initially, the Board finds much 
of the additional evidence recently submitted by the veteran 
is "new" in that it was not before the Board at the time of 
its final denial.  However, the "new" evidence must also be 
"material" to satisfy the Manio test.  This requires a 
determination as to whether the additional evidence is 
relevant to, probative of, and bears directly and 
substantially on the issue at hand so that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156  (1999); Evans, 9 Vet. App. 273  (1996); 
Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  The "issue 
at hand" depends on the basis for the last prior final 
denial.  In this case, the RO denied the veteran's claim for 
service connection in 1994 because it found no evidence of 
any residual disability, that is to say, no current 
disability.  Therefore, in the present matter, the additional 
evidence will be considered "material," if it indicates 
that the veteran has a current left knee disorder.  See 
38 C.F.R. § 3.303  (1999).  To that end, the credibility of 
the newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1991).

After careful review of the record, the Board finds that 
competent evidence of a current left knee disorder has been 
submitted since the May 1994 RO decision.  All of the 
additional, recent VA medical records, including the August 
1997 operative report, reflect that the veteran has medial 
and lateral meniscus tears and ACL deficiency of the left 
knee.  Therefore, new and material evidence has been 
submitted.

II.  Service connection

Since new and material evidence has been presented, the Board 
must determine if the veteran's claim is well-grounded before 
it may reopen the claim and evaluate it on the merits.  
Winters w. West, 12 Vet. App. 203  (1999); Elkins v. West, 12 
Vet. App. 209  (1999). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

In this case, the Board concludes that the veteran's claim 
for service connection for a left knee disorder is well 
grounded.  The claims file contains evidence of a current 
left knee disorder, namely medial meniscus tear and ACL 
deficiency, as shown by the recent VA medical records.  It 
also contains evidence of an inservice left knee injury and 
treatment for that injury in service, as indicated in the 
service medical records.  Finally, the claims file contains a 
plausible relationship between the inservice knee injury and 
the current disability.

Therefore, the Board concludes that the veteran has presented 
a well-grounded claim for entitlement to service connection 
for a left knee disorder.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disorder involving medial meniscus tear and ACL deficiency 
and the claim is well grounded.  To this extent, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
left knee disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Here, the Board 
finds that further evidentiary development is needed prior to 
appellate review.

First, the Board finds that there are VA medical records 
potentially available, but not of record.  The VA has a duty 
to obtain all pertinent medical records which have been 
called to its attention by the veteran and by the evidence of 
record.  Culver v. Derwinski, 3 Vet. App. 292 (1992).  Here, 
the veteran, in his original June 1993 Application of 
Compensation or Pension, VA Form 21-526, expressly noted that 
his left knee was treated at the VAMC in Alexandria, 
Louisiana, in May 1993.  Although the RO attempted to obtain 
such records in July 1993, the replies indicated that there 
were no admissions by the veteran and no scheduled 
appointments.  However, in an April 1998 letter to the 
veteran's Congressman, he indicated that he was treated in 
the emergency room of that facility.  Therefore, the Board 
finds it possible that records from that treatment are 
available.

The Board also finds that the veteran underwent VA MRI study 
on or about May 1997.  The report of that study is not of 
record.

Second, the Court has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Allday v. Brown, 7 Vet. App. 517, 526  (1995) 
(citing Suttman v. Brown, 5 Vet. App. 127, 138  (1993) (The 
duty to assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed).  When the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination.  Colvin v. Derwinski, 1 Vet. App. 171  (1991); 
see 38 C.F.R. § 4.70  (1999).

In this case, the Board finds that another VA examination is 
necessary for several reasons.  First, the most recent 
medical examination is dated in 1994, approximately 6 years 
ago, and may not be indicative of the current status of the 
veteran's left knee disorder, given that he subsequently 
underwent surgery on that knee.  Second, that examination 
report provides a confusing diagnosis.  It indicates that the 
veteran was status post injury to the left knee, which is 
obvious from review of his service medical records.  The 
examiner also stated that there was "internal derangement 
unknown to me."  That conclusion is of no assistance in 
determining the nature of the veteran's left knee disorder, 
especially since physical examination of the knee was 
entirely normal.  From that diagnosis, the Board cannot 
determine whether the veteran had, or did not have, internal 
derangement of the knee.  Moreover, the 1994 VA examination 
report specifically recommended orthopedic examination, which 
was apparently not accomplished.  Finally, the 1994 VA 
examination report provides no medical opinion as to the 
etiology of the veteran's left knee disorder.  Thus, the 
Board is not able to determine if there is any etiological 
relationship between the current pathology and the inservice 
injury.  That requires a medical opinion by a medical 
professional.  The Board is not competent to render medical 
opinions.

In light of the above, the Board finds that an orthopedic 
examination is needed in order to provide a record upon which 
a fair, equitable, and procedurally correct decision on the 
veteran's claim can be made.  38 C.F.R. §§ 3.326, 3.327 
(1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain all 
medical records pertaining to treatment 
received by the veteran for his left knee 
disability from the VAMC in Alexandria, 
Louisiana since January 1993.  A specific 
request should be made for an emergency 
room visit for the left knee on or about 
May 1993, and an MRI study of the left 
knee performed on or about May 1997.  
Copies of all obtained records should be 
made part of the claims folder.

2.  Thereafter, the veteran should be 
scheduled for a VA examination of his 
left knee by an orthopedist.  The RO 
should notify the veteran of the time, 
place, and date of said examination, and 
make part of the claims folder the 
notification letter and any other 
documents verifying its notice to the 
veteran.  The claims folder must be made 
available to the examiner prior to the 
examination so that it may be reviewed 
for pertinent aspects of the veteran's 
medical history.  Review of service 
medical records and all VA treatment 
records is vital.

The purpose of the examination is:  (1) 
to determine the current nature of the 
veteran's left knee disorder; and, (2) to 
render a medical opinion as to whether 
any current left knee pathology is more 
likely than not related to the veteran's 
inservice left knee injury.  All clinical 
findings should be reported in detail.  
Such tests as the examining physician 
deems necessary should be performed.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed and should be made part of the 
claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Thereafter, the RO should undertake a 
de novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection for a 
left knee disorder involving medial 
meniscus tear and ACL deficiency.

5.  If the determination remains adverse 
to the veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case and afforded a 
reasonable period of time in which to 
respond.  The Supplemental Statement of 
the Case should provide any additional 
pertinent laws and regulations and 
rationales for the decision reached.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to complete VA's duty to assist.  
The veteran needs to take no action until so informed.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 



